Case: 18-10773   Date Filed: 08/07/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10773
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:18-cv-60110-BB



ERIC WATKINS,

                                                           Plaintiff-Appellant,

                                  versus

CITY OF LAUDERHILL POLICE
OFFICERS JESSIE ELMORE AND
JOSEPH LAGRASTA,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 7, 2018)

Before MARTIN, BRANCH and FAY, Circuit Judges.

PER CURIAM:
                Case: 18-10773        Date Filed: 08/07/2018       Page: 2 of 8


       Eric Watkins, proceeding pro se, appeals the dismissal of his 42 U.S.C.

§ 1983 action against Officers Jessie Elmore and Joseph Lagrasta of the City of

Lauderhill police department. 1 Watkins argues the district court erred in

dismissing his complaint because it incorrectly applied the law-of-the-case doctrine

to bar his claims. Watkins also argues that the district court abused its discretion

by incorrectly applying the rule against claim-splitting when it denied his motion

for reconsideration.

       Watkins is correct that the district court erred when it applied the law-of-the-

case doctrine to dismiss his complaint as well as when it applied the rule against

claim-splitting to reject his motion for reconsideration. But because this Court can

affirm for any reason supported by the record, and this record shows that

Watkins’s claims are precluded, we affirm.

                                                I.

       Before the events that gave rise to this action, Watkins lived in his car in a

parking lot in Broward County, Florida. For more than a year and half, the parking

lot, which was associated with a former Kmart store, had been used by the public.

For instance, the lot was used as a driving school and some drivers used it as a

shortcut between Highway 441 and Sunrise Boulevard. Long-haul truck drivers

       1
         The caption of the district court’s orders includes the “City of Lauderhill Police” as a
separate defendant. Watkins asserted claims against “City of Lauderhill Police Officers Elmore
and Lagrasta” as the only two defendants in this case. We therefore correct the caption to reflect
the allegations in the complaint.
                                                2
              Case: 18-10773     Date Filed: 08/07/2018   Page: 3 of 8


and homeless people alike would park in the lot and sleep in their vehicles. There

was no fence around the property and no posted “no trespassing” signs or other

indications that the public was not welcome.

      On the morning of January 22, 2014, Officers Jessie Elmore and Joseph

Lagrasta approached Watkins’s car and asked to see his license. They told him the

property belonged to the City of Lauderhill and they were there to remove him

from it. They claimed to have received complaints about Watkins, but they would

not tell him what the complaints were about. They asked if his car worked, and he

informed them that it had broken down and he was waiting for a friend to bring

him parts for a repair. The officers then ordered Watkins to leave the property or

else they would arrest him for trespassing and have his car towed.

      Watkins informed the officers that they were mistaken about the City

owning the property. He explained the lot was actually privately owned, and he

showed the officers two realtor signs posted there. He also told them he had

previously called the phone number on the signs and confirmed the property

belonged to a bank. Unmoved, the officers insisted the property belonged to the

City. Watkins argued with the officers, telling them their threat to arrest him was

unlawful because they did not have a trespass affidavit on file from the property’s

actual, private owner. Watkins told the officers the owner had never asked him to

leave the property.


                                          3
               Case: 18-10773     Date Filed: 08/07/2018    Page: 4 of 8


      At this point, the officers called a towing company to tow Watkins’s car off

the lot. They also told him they were leaving but would be back to make sure he

was gone. If he was still there, they would arrest him for trespass. Then they left.

      Watkins was embarrassed and humiliated by the actions of the officers. By

the end of the encounter, many of the people parked at the lot got out of their cars

and were watching. And many construction workers in the adjacent lot were

watching too. In his words, he “felt less than the other patrons of the property.”

To add injury to insult, the towing company arrived, and Watkins had to pay them

$75.00 for his car to be towed from the lot. It appears Watkins then left the

property, as he does not allege that the officers returned or that he was arrested.

      About three weeks later, Watkins filed a complaint against Officers Elmore

and Lagrasta in the United States District Court for the Southern District of

Florida. His complaint included claims for the violation of a liberty interest

protected by the Due Process Clause and the violation of his right to equal

protection. The district court sua sponte dismissed his complaint, saying it failed

to state a claim for the violation of his due process or equal protection rights.

Watkins appealed, and this Court affirmed. See Watkins v. Elmore, 589 F. App’x

524, 525 (11th Cir. 2015) (per curiam) (unpublished).

      Three years after this Court’s decision, Watkins filed this action with a new

complaint. This complaint alleges three causes of action. First, Watkins asserts


                                           4
               Case: 18-10773     Date Filed: 08/07/2018    Page: 5 of 8


the officers’ actions violated his liberty interest protected by Florida trespass law.

Second, he says the officers violated the Fourth Amendment when they stopped

him without reasonable suspicion that he was trespassing. Third, he says the

officers violated his liberty interest in being on property open to the public

generally.

      Watkins sought to proceed in the district court in forma pauperis (“IFP”).

The district court therefore screened his complaint as required by 28 U.S.C.

§ 1915(e)(2). The court found that Watkins’s complaint “attempts to raise the

same due process claims against the same defendants for the exact same incident”

as the 2014 case. For this reason, the court concluded his complaint was barred by

the law-of-the-case doctrine and sua sponte dismissed it. The dismissal was

entered the same day Watkins filed his complaint.

      Watkins moved for reconsideration, arguing that the law-of-the-case

doctrine did not apply because the Eleventh Circuit’s decision in the 2014 case did

not address his new theory of a protected liberty interest under Florida trespass law

or his new Fourth Amendment claim. The court denied his motion, citing the rule

against claim-splitting. See Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 841

(11th Cir. 2017).

      This appeal followed.




                                           5
               Case: 18-10773     Date Filed: 08/07/2018    Page: 6 of 8


                                          II.

      When a plaintiff proceeds IFP, the district court must dismiss the case if it

determines the action fails to state a claim for relief. 28 U.S.C. § 1915(e)(2)(B)(ii).

A district court’s sua sponte dismissal for failure to state a claim under

§ 1915(e)(2)(B)(ii) is reviewed de novo, accepting the allegations in the complaint

as true. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.1997). We also review

district courts’ rulings on law of the case de novo. Transamerica Leasing, Inc. v.

Inst. of London Underwriters, 430 F.3d 1326, 1331 (11th Cir. 2005).

      Watkins argues the district court erred when it found his complaint to be

barred by the law-of-the-case doctrine. “The purpose of the law of the case

doctrine is to establish efficiency, finality, and obedience within the judicial

system.” Luckey v. Miller, 929 F.2d 618, 621 (11th Cir. 1991). Under the law-of-

the-case doctrine, “findings of fact and conclusions of law by an appellate court are

generally binding in all subsequent proceedings in the same case in the trial court

or on a later appeal.” Heathcoat v. Potts, 905 F.2d 367, 370 (11th Cir. 1990) (per

curiam) (quotation omitted).

      In many ways the law-of-the-case doctrine resembles claim preclusion, also

known as res judicata. Yet they are formally different doctrines with different

purposes. Two of those differences are relevant here. First, “law of the case bars

only those legal issues that were actually, or by necessary implication, decided in


                                           6
               Case: 18-10773     Date Filed: 08/07/2018     Page: 7 of 8


the former proceeding, while claim preclusion bars relitigation not only of claims

raised but also claims that could have been raised.” In re Justice Oaks II, Ltd., 898

F.2d 1544, 1549 n.3 (11th Cir. 1990). Second, and even more fundamentally, law

of the case “applies only to proceedings within the same case” while claim

preclusion “applies to proceedings in different cases.” Id.

      Watkins’s 2014 complaint and the complaint for this case are quite similar.

But they are different cases, and that matters for the law-of-the-case doctrine. See

id. The district court therefore erred by applying the law-of-the-case doctrine to

bar Watkins’s complaint.

      However, we may affirm the district court on any ground supported by the

record. Lord Abbett Mun. Income Fund, Inc. v. Tyson, 671 F.3d 1203, 1207 (11th

Cir. 2012) (per curiam). The district court seemed to intend to invoke claim

preclusion. Under this doctrine, “a final judgment bars a subsequent lawsuit re-

litigating matters that were litigated or could have been litigated in the earlier suit.”

Hughes v. Lott, 350 F.3d 1157, 1161 (11th Cir. 2003). Claim preclusion “will bar

a subsequent action if: (1) the prior decision was rendered by a court of competent

jurisdiction; (2) there was a final judgment on the merits; (3) the parties were

identical in both suits; and (4) the prior and present causes of action are the same.”

Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1187 (11th Cir. 2003) (quotation

omitted).


                                            7
                 Case: 18-10773        Date Filed: 08/07/2018        Page: 8 of 8


       Watkins’s complaint, although containing new constitutional claims, arose

from the same set of facts at issue in his 2014 complaint. Both complaints

concerned the actions of Officers Jessie Elmore and Joseph Lagrasta on January

22, 2014. Those officers were defendants in both actions. Further, the dismissal of

Watkins’s complaint was a final judgment on the merits. See Federated Dep’t

Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3, 101 S. Ct. 2424, 2428 n.3 (1981).

And unlike the law-of-the-case doctrine, claim preclusion bars new claims that

could have been brought in the first action, like Watkins’s new liberty interest

theory and his Fourth Amendment claim. This record therefore shows that

Watkins’s claims are precluded.2

       AFFIRMED.




       2
           Because we affirm on different grounds than the district court, we have no need to
address the denial of Watkins’s motion for reconsideration. However, we note that Watkins’s
motion was correct in its analysis of the law-of-the-case doctrine. Beyond that, the district court
incorrectly relied on the rule against claim-splitting in its order denying his reconsideration
motion. “The rule against claim-splitting requires a plaintiff to assert all of its causes of action
arising from a common set of facts in one lawsuit. By spreading claims around in multiple
lawsuits in other courts or before other judges, parties waste scarce judicial resources and
undermine the efficient and comprehensive disposition of cases.” Vanover, 857 F.3d at 841
(quotations omitted). But this rule applies only “where a second suit has been filed before the
first suit has reached a final judgment.” Id. at 840 n.3 (quotations omitted). The rule against
claim-splitting therefore had no application to this case.


                                                 8